Order, Supreme Court, Bronx County (Alexander Hunter, Jr., J.), entered October 9, 2003, which denied defendant Camacho’s motion to vacate a judgment of foreclosure and sale and to dismiss the action for lack of personal jurisdiction, with leave to serve a late answer, unanimously affirmed, without costs.
Camacho argued that her right to proper notice of the action *112was denied when her estranged husband, for allegedly fraudulent reasons, intercepted the substituted service at her place of residence, as well as all legal notices pertaining to her default on the mortgage. Personal jurisdiction was obtained in accordance with CPLR 308 (2). The court could nonetheless grant Camacho an opportunity to answer the complaint without vacating the judgment of foreclosure as an exercise of discretion in these unusual circumstances. Concur—Buckley, P.J., Mazzarelli, Saxe, Ellerin and Marlow, JJ.